Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
This action is in reply to the response filed on 1/28/2021
Claims 1-14, 16, and 19 have been cancelled.
Claims 15, 17, 18, and 20 have been examined.

Response to Arguments
35 U.S.C. 112 Rejections:
	Based on the interview held on 1/25/2021, the previously presented 112(a) rejections have been withdrawn. 
35 U.S.C. 103 Rejections:
	Claims 10, 11, 13, 14, and 19 have been cancelled rendering their previous rejections moot. Claims 15, 17-18, and 20 were previously indicated to have allowable subject matter and therefore places the application in allowable form.

Examiner’s Statement for Reasons for Allowance
The closest prior art of record- US 2012/0323590 A1 to Udani and US 2013/0054262 A1 to Edwards – does not teach the invention in the particular combination as claimed in the independent claims; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious, specifically the disclose of, “…wherein the clinician data includes data related to an interaction of the clinician with the
portable electronic device including revisions made to the clinician data by the clinician and an amount of time associated with the clinician's interaction with the portable electronic device, and wherein the controller is configured to output a report that displays both the clinician data and the AV data to thereby allow a secondary clinician to perform a quality review of the clinician data”. Dependent claims are hereby indicated as being allowed for at least the same rational applied to the independent claims, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J CHU whose telephone number is (571)272-6488.  The examiner can normally be reached on M-F 7:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626